Citation Nr: 1418297	
Decision Date: 04/23/14    Archive Date: 05/02/14

DOCKET NO.  08-10 708	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida



THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1985 to March 1994.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision by the St. Petersburg, Florida Department of Veterans Affairs (VA) Regional Office (RO) as part of his claim for an increased rating for his left shoulder disability.  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (holding that an appeal for higher rating includes a claim for TDIU, if reasonably raised by the record).  

This matter was previously before the Board in November 2013 when it was remanded for additional development.  


FINDINGS OF FACT

1.  The Veteran's service-connected disabilities are a left shoulder disability (rated 20 percent); tinnitus (rated 10 percent); and bilateral hearing loss (rated 0 percent).  The combined disability rating is 30 percent.  

2.  The Veteran's service-connected disabilities do not preclude substantially gainful employment.  


CONCLUSION OF LAW

The schedular criteria for a TDIU rating are not met; referral for extraschedular consideration is not warranted; and entitlement to a TDIU rating is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19, 4.25 (2013).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The Veteran was advised of VA's duties to notify and assist in the development of his claim.  A December 2013 letter provided notice to the Veteran.  The December 2013 letter explained the evidence necessary to substantiate his claim, the evidence VA was responsible for providing, and the evidence he was responsible for providing.  The letter also provided notice of disability rating and effective date criteria.  A February 2014 supplemental statement of the case (SSOC) readjudicated the matter after the Veteran and his representative had opportunity to respond.  In any event, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice.  See Shinseki v. Sanders, 556 U.S. 396 (2009) (discussing the rule of prejudicial error).  

The RO also provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances of the case.  The Veteran's pertinent post-service treatment records have been secured, including VA treatment records.  

The Veteran was afforded VA examinations in March 2012 and January 2014.  As will be discussed in greater detail below, the Board finds the January 2014 examination (and the overall record) to be adequate to properly address the issue presented.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Veteran has not identified any pertinent evidence that remains outstanding.  Accordingly, the Board will address the merits of the claim.  

B. Legal Criteria, Factual Background and Analysis

Initially, the Board notes that it has reviewed all of the evidence in the Veteran's paperless claims file in Virtual VA and VBMS (i.e., VA's electronic data storage systems), with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran).  

A total disability rating may be assigned, where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as the result of service-connected disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  Consideration may be given to a veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.  

To qualify for a total rating for compensation purposes, the evidence must show: (1) a single disability rated as 100 percent disabling; or (2) that the veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities and there is one disability ratable at 60 percent or more, or, if more than one disability, at least one disability ratable at 40 percent or more and a combined disability rating of 70 percent.  38 C.F.R. § 4.16(a).  For the purpose of establishing one 60 percent disability, or one 40 percent disability in combination, disabilities affecting a single body system are considered as one disability.  Id.  Disabilities that are not service connected cannot serve as a basis for a total disability rating.  38 C.F.R. §§ 3.341, 4.19.  

Unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, "entitlement to TDIU is based on an individual's particular circumstance."  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009) (quoting Thun v. Peake, 22 Vet. App. 111, 116 (2008)).  Therefore, in adjudicating a TDIU claim, VA must take into account the individual veteran's education, training, and work history.  Hatlestad v. Derwinski, 1 Vet. App. 164, 168 (1991) (level of education is a factor in deciding employability); see Friscia v. Brown, 7 Vet. App. 294 (1994) (considering veteran's experience as a pilot, his training in business administration and computer programming, and his history of obtaining and losing 19 jobs in the previous 18 years); Beaty v. Brown, 6 Vet. App. 532 (1994) (considering veteran's 8th grade education and sole occupation as a farmer); Moore v. Derwinski, 1 Vet. App. 356 (1991) (considering veteran's master degree in education and his part-time work as a tutor).  

The Veteran's service-connected disabilities consist of the following: a left shoulder disability (rated 20 percent); tinnitus (rated 10 percent); and bilateral hearing loss (rated 0 percent).  The combined disability rating is 30 percent.  Hence, the schedular percentage requirements for a TDIU rating under 38 C.F.R. § 4.16(a) are not met.  

Even when the percentage requirements of 38 C.F.R. § 4.16(a) are not met, a TDIU rating may be granted on an extraschedular basis in exceptional cases when the veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disability.  38 C.F.R. §§ 3.321(b), 4.16(b).  

In Bowling v. Principi, 15 Vet. App. 1, 10 (2001), the United States Court of Appeals for Veterans Claims (Court), citing its decision in Floyd v. Brown, 9 Vet. App. 88, 94-97 (1995), held that the Board cannot award TDIU under 38 C.F.R. § 4.16(b) in the first instance because that regulation requires that the RO first submit the claim to the Director of the Compensation and Pension Service for extraschedular consideration.  

After a thorough review of the record, the Board finds that the functional limitations imposed by the Veteran's service-connected disabilities do not preclude his performance of substantially gainful employment.  There is no competent evidence of record showing that he is unable to maintain substantially gainful employment due to the severity of his service-connected disabilities.  In fact, the evidence indicates that the Veteran could perform sedentary to light duty activities.  See January 2014 VA examination.  In reaching this determination, the Board notes that the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that the determination of whether a veteran is unable to secure or follow a substantially gainful occupation due to service-connected disabilities is a factual rather than a medical question and that it is an adjudicative determination properly made by the Board or the RO.  See Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013).  As made clear in Geib during the pendency of this appeal, "VA [is] not required to obtain a single medical opinion that address[es] the impact of all service-connected disabilities on [the veteran's] ability to engage in substantially gainful employment."  Id.  Similarly to Geib, separate medical opinions address the impact of employability resulting from independent disabilities, and VA is authorized to assess the aggregate effect of all disabilities.  Id.  

The Board acknowledges that the Veteran has problems with his service-connected disabilities, but these factors are reflected in the current 30 percent combined rating.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  While his service-connected disabilities may cause some economic inadaptability, this also is taken into account in the assigned evaluation.  In this case, there is no showing of total individual unemployability based solely on his service-connected disabilities.  

Specifically, the Veteran's service-connected physical disabilities have not been shown to be of such nature and severity as to preclude substantially gainful employment.  Indeed, March 2012 and January 2014 VA examinations found that the Veteran's left shoulder disability resulted in moderate functional limitation, and the January 2014 VA examiner opined that the Veteran was capable of sedentary to light duty activities, such as lifting less than ten pounds and using his hand except for overhead lifting, if he so chooses (emphasis added).  A separate January 2014 VA examination found that the Veteran's hearing loss resulted in difficulty hearing people and needing the volume increased, and that the tinnitus did not impact his ordinary conditions of daily life, including his ability to work.  The January 2014 opinions were provided by experts qualified to provide them, were based on examination of the Veteran, and review of the claims file, and the Board finds them persuasive.  

Absent the minimum percentage requirements for basic eligibility for a TDIU rating pursuant to 38 C.F.R. § 4.16(a) being met, and given the evidence in the Veteran's claims folder which do not show impairment due to service-connected disabilities which would preclude sedentary to light-duty employment, the Board concludes that referral of this matter for extraschedular consideration is not necessary, particularly in light of the medical opinions which clearly establish that the Veteran's service-connected disabilities do not cause him to be unemployable.  The Board notes that a February 2014 supplemental statement of the case indicated that the claim had been submitted to the Director of the Compensation and Pension Service for extraschedular consideration.  However, review of the claims folder revealed no such evidence, and the Board finds that remand is not necessary for such referral based on the evidence of record.  Notably, there is no other medical evidence regarding the effect that the Veteran's service-connected disabilities have on his employment outlook.  

The Veteran is competent to state what effect he believes his disabilities have on his employment, and the Board finds his statements to be credible.  However, the Board finds these statements to be outweighed by the findings and opinions of the VA examiners.  A couple of VA examiners have offered opinions regarding the Veteran's employability, and each opinion has concluded that the Veteran is still able to secure or follow substantially gainful occupation, albeit of the sedentary or light duty type.  The Board notes that the evidence shows that the Veteran's employment background includes working for a stucco company, as a loan officer, and as a salesman.  See February 2007 VA examination (noting the Veteran was previously a loan officer until the business closed); October 2007 VA treatment record (noting the Veteran was working as a salesman of franchises).  The record also indicates that the Veteran owns a dog grooming business, as recently as June 2013.  See July 2012 VA treatment record (noting the Veteran owns a dog grooming business); see also June 2013 VA treatment record (noting the Veteran owns a dog grooming business and walks to and from work).  While the Veteran's left shoulder disability may certainly have a significant effect on his ability to work for a stucco company, a job requiring heavy duty activities, he was able to work as a loan officer until the business closed, and not due to his service-connected disabilities.  Given these detailed findings, and the expertise of the examiners that provided the opinions, the Board finds that these opinions outweigh that offered by the Veteran himself.  

The preponderance of the evidence is against this claim.  Therefore, there is no reasonable doubt to be resolved.  The appeal in this matter must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.  


ORDER

The appeal seeking a TDIU rating is denied.  




____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


